4 So. 3d 703 (2009)
Alicia HOWARD, The Mother, Petitioner,
v.
Charles R. HOWARD, The Father, and Beatriz LLorente, Esquire, as Guardian Ad Litem for the Minor Child, C.R.H., Respondents.
No. 3D09-40.
District Court of Appeal of Florida, Third District.
February 19, 2009.
Kevin Coyle Colbert, Miami, for petitioner.
Kele S. Williams, for respondents.
Before GERSTEN, C.J., and LAGOA, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
In the course of a post-final judgment custody dispute in the family division of the circuit court between the parents of a sixteen year old boy, the trial judge, without notice, appropriate pleadings, or lawful authority under Chapters 39[1], 61, or otherwise, ordered the custody of the child transferred to non-relatives, friends of the family who were not parties to the action. While the trial judge acted with good intentions, we find this inexplicable order a clear departure from the most essential requirements of law and it is therefore quashed and held for naught.
This order shall take effect immediately. No motion for rehearing shall be entertained.
NOTES
[1]  After investigation, the Department of Children and Families determined that there was no basis for a dependency or other proceeding under Chapter 39.